—In an action to recover damages for misappropriation and conversion of funds, the defendant Michael Rikon appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Williams, J.), dated December 13, 1990, as denied his motion to dismiss the complaint, insofar as it is asserted against him, on the ground of lack of personal jurisdiction.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant moved to dismiss the complaint, insofar as it is asserted against him, for lack of personal jurisdiction asserting that the plaintiffs did not fully comply with CPLR 308 (2) and that service was therefore defective.
*734We agree with the determination of the Supreme Court that there was no violation of any of the provisions of CPLR 308 (2) and that service was proper. In particular, we note, notwithstanding the appellant’s assertions to the contrary, that the return address on the envelope does not indicate that the communication was from an attorney, or that it concerned an action against the addressee (see, CPLR 308 [2]; cf., Broomes-Simon v Klebanow, 160 AD2d 973). Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.